WHEREAS, the opinion rendered by this Court on December 13, 1989, (553 So.2d 1331), reversed and remanded the judgment and sentence of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this Court’s opinion, by Petition for Review, the Supreme Court of Florida, by its revised opinion filed January 3, 1991, 575 So.2d 1262, and its mandate now lodged in this Court, quashed in part this Court’s opinion;
NOW THEREFORE, this Court withdraws its mandate issued in this cause on December 13, 1989; the opinion filed in the cause on December 13, 1989, except as is affirmed by the opinion of the Supreme Court of Florida, is vacated; the opinion of the Supreme Court is herewith made the opinion of this Court and the cause is remanded to the trial court for further proceedings in accordance with the opinion of the Supreme Court. Costs allowed shall be taxed in the trial court pursuant to Florida Rule of Appellate Procedure 9.400(a).